Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 07/11/2022 for application number 17/149,542. Claims 1, 24, 41, and 44 have been amended. Claims 1-45 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-2, 7-16, 18-19, 24, 27-30, 32, 34-37, and 39-45 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20190274162 A1; hereinafter “Zhang”) in view of Su (US 20190090293 A1), and further in view of Lee et al. (US 20190394776 A1; hereinafter “Lee”).

Regarding claim 1, Zhang discloses a method for wireless communication at a user equipment (UE), comprising: 
receiving a synchronization signal by monitoring a first set of physical resource blocks; and performing cell acquisition based at least in part on the received synchronization signal ([0048] In an embodiment, the network 100 may be an NR network deployed over a licensed spectrum. The BSs 105 can transmit synchronization signals (e.g., including a primary synchronization signal (PSS) and a secondary synchronization signal (SSS)) in the network 100 to facilitate synchronization; [0049] In an embodiment, a UE 115 attempting to access the network 100 may perform an initial cell search by detecting a PSS from a BS 105; [0036] In an embodiment, the BS may allocate resources in units of frequency interlace. For example, the BS may partition the frequency band into resource blocks, which may be referred to as physical resource blocks (PRBs); thus, the initial bandwidth for cell acquisition may correspond to a first set of PRBs);
transitioning from monitoring a first set of physical resource blocks to monitoring a second set of physical resource blocks ([0051] A BS 105 may dynamically assign a UE 115 to operate over a certain BWP (e.g., a certain portion of the system BW). The assigned BWP may be referred to as the active BWP. The UE 115 may monitor the active BWP for signaling information from the BS 105. The BS 105 may schedule the UE 115 for UL or DL communications in the active BWP; thus, the initial bandwidth for cell acquisition may correspond to a first set of PRBs and a dynamically assigned active BWP may correspond to a second set of the PRBs); and 
communicating with a base station based at least in part on data received via the second set of physical resource blocks ([0056] At any given time, one DL BWP 220 and/or one UL BWP 220 may be active. The UE are not required to monitor or receive a physical downlink shared channel (PDSCH) signal (e.g., carrying DL data), a physical downlink control channel (PDCCH) signal (e.g., carrying DL control information, UL scheduling grants, and/or DL scheduling grants), a channel state information-reference signal (CSI-RS), or a tracking reference signal (TRS) outside an active DL BWP 220 ; thus indicating that PDSCH is received in the active BWP (= the second set of PRBs). The UE may not transmit a PUSCH signal or a PUCCH signal outside an active UL BWP 220.). 
Zhang further discloses performing an LBT procedure for cell acquisition, in a bandwidth less than the channel frequency bandwidth ([0052] For example, the BSs 105 and the UEs 115 may be operated by multiple network operating entities sharing resources in the shared communication medium and may employ a listen-before-talk (LBT) procedure to reserve transmission opportunities (TXOPs) in the share medium for communications (= cell acquisition in a shared medium). The network 100 may partition the frequency band (= channel frequency bandwidth) into multiple channels, for example, each occupying about 20 megahertz (MHz). A BS 105 may configure a plurality of BWPs, each including one or more of the channels for communications with UEs 115 in the network 100. The BS 105 may configure one of the BWPs as an active BWP for a UE 115. For example, the BS 105 or the UE 115 may perform an LBT on multiple channels in the frequency band (= a first set of PRBs in a first BWP with less bandwidth than a channel frequency bandwidth)  prior to transmitting in the frequency band and may transmit in one or more channels based on the LBT result.).
But Zhang does not explicitly disclose (a) receiving a synchronization signal by monitoring a first set of physical resource blocks, wherein the first set of physical resource blocks is associated with less bandwidth than a channel frequency bandwidth, and (b) transitioning from monitoring the first set of physical resource blocks to monitoring a first subset of physical resource blocks based at least in part on the cell acquisition, wherein the first subset of physical resource blocks is associated with less bandwidth than the first set of physical resource blocks.
However, in the same filed of endeavor, Su discloses monitoring, by a UE, for synchronization signals when performing an LBT (0137] According to some embodiments, UEs may utilize listen before talk (LBT) techniques, e.g., by searching for sync signals for a certain amount of time before attempting to transmit.). A skilled artisan would have been able to modify the method of Zhang based on this teaching from Su to derive “receiving a synchronization signal by monitoring a first set of physical resource blocks, wherein the first set of physical resource blocks is associated with less bandwidth than a channel frequency bandwidth”.
Furthermore, in the same field of endeavor, Lee discloses that a UE initially camps on an acquired cell based on cell search using a larger bandwidth of an initial BWP in an unlicensed band ([0110] According to an embodiment of the present invention, when UE in RRC_IDLE or RRC_INACTIVE searches a cell in unlicensed band, the UE may receive MIB and/or SIB1 in a larger bandwidth of an initial BWP (e.g. maximum BW size of the initial BWP) to camp on a cell in unlicensed band, UE supporting multiple Bandwidth Parts (BWP) is configured with one or more initial DL BWPs; [0116] In step S1102, the UE in RRC_IDLE or RRC_INACTIVE may search a cell in unlicensed band. The UE may receive MIB and SIB1 in a larger bandwidth of a first initial BWP (e.g. maximum BW size of the first initial BWP) of the cell to camp on the cell. The UE may activate the first initial BWP.); and 
transitioning from monitoring the initial BWP to monitoring a first subset of initial BWP based at least in part on the cell acquisition, wherein the first subset of initial BWP is associated with less bandwidth than the initial BWP ([0110] when UE in RRC_IDLE or RRC_INACTIVE searches a cell in unlicensed band, the UE may receive MIB and/or SIB1 in a larger bandwidth of an initial BWP (e.g. maximum BW size of the initial BWP) (= a first BWP) to camp on a cell in unlicensed band…The base station (for example, gNB) may periodically transmit a BWP indicator. The BWP indicator may indicate one or more BWPs or indicate bandwidth size of the one or more BWPs. The BWP indicated by the BWP indicator may be treated as newly configured initial BWP (= second BWP); [0114] When UE receives the BWP indicator via SSB, MIB, SIB or PDCCH, the UE may start monitoring a common channel from all indicated BWPs (and initial BWP) to receive the common channel from at least one of indicated BWPs; [0117] In step S1104, the UE may acquire information on multiple BWPs and/or multiple bandwidth sizes of the multiple BWPs via SIB 1. The UE may receive information on second initial BWP and/or an index of bandwidth size of the second initial BWP. In other words, the UE may acquire BWP indicator indicating the second BWP. The BWP indicator indicating the second BWP may be received via the first BWP; [0122] Then, the UE may monitor the BWP(s) indicated by the BWP indicator to receive a paging message in UE's paging occasion; thus, indicating transitioning from monitoring the initial BWP (= first BWP corresponding to the first set of physical resource blocks) to monitoring a second BWP (= a  first subset of physical resource blocks) based on receiving a BWP indicator received after cell acquisition (= based at least in part on the cell acquisition, and because the initial BWP has the maximum size, any subsequent or second BWP would have less bandwidth than the initial BWP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang, based on the above teaching from Su and Lee, to obtain the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to facilitate transitions among bandwidth parts for UEs with reduced capabilities, achieve load balancing, or for other reasons.

Regarding claim 2, Zhang, Su, and Lee disclose the limitations of claim 1 as set forth, and Zhang further discloses identifying one or more subsets of physical resource blocks based at least in part on the cell acquisition; and selecting the first subset of physical resource blocks from the one or more subsets of physical resource blocks, wherein the transitioning to monitoring the first subset of physical resource blocks is based at least in part on the selection ([0050] After establishing a connection, the UE 115 and the BS 105 can enter a normal operation stage, where operational data may be exchanged; [0051] A BS 105 may dynamically assign a UE 115 to operate over a certain BWP (e.g., a certain portion of the system BW). The assigned BWP may be referred to as the active BWP (indicates identifying PRBs associated with the active BWP). The UE 115 may monitor the active BWP (= by identifying and selecting the first subset of physical resource blocks associated with the active BWP) for signaling information from the BS 105. The BS 105 may schedule the UE 115 for UL or DL communications in the active BWP.).  
Furthermore, Lee also discloses identifying one or more subsets of physical resource blocks based at least in part on the cell acquisition; and selecting the first subset of physical resource blocks from the one or more subsets of physical resource blocks, wherein the transitioning to monitoring the first subset of physical resource blocks is based at least in part on the selection ([0106] In step S902, the UE may receive an indicator in a first BWP, wherein the indicator indicates a second BWP. The first BWP may be considered as an initial BWP until monitoring the common channel related to the second BWP…The indicator may be transmitted via at least one of synchronization signal block (SSB), master information block (MIB), system information block (SIB) or physical downlink control channel (PDCCH). The indicator may indicate bandwidth size of the second BWP; [0113] According to an embodiment of the present invention, the BWP indicator may consist of Bitmap. Each bit of Bitmap may be mapped to each index. How to map Bitmap to the indexes may be configured by SIB1. For example, as shown in FIG. 10, different BWPs may have different index, i.e. BWP1, BWP2 . . . BWP5.).

Regarding claim 7, Zhang, Su, and Lee disclose the limitations of claim 2 as set forth, and Lee further discloses wherein identifying the one or more subsets of physical resource blocks based at least in part on the cell acquisition comprises: receiving an indication a frequency location for each of the one or more subsets of physical resource blocks in one or more of a system information block or dedicated radio resource control signaling ([0106] The indicator may be transmitted via at least one of synchronization signal block (SSB), master information block (MIB), system information block (SIB) or physical downlink control channel (PDCCH). The indicator may indicate bandwidth size of the second BWP.).  

Regarding claim 8, Zhang, Su, and Lee disclose the limitations of claim 1 as set forth, and Lee further discloses receiving an indication of the first subset of physical resource blocks from the base station, wherein the transitioning to monitoring the first subset of physical resource blocks is based at least in part on the received indication ([0106] In step S902, the UE may receive an indicator in a first BWP, wherein the indicator indicates a second BWP. The first BWP may be considered as an initial BWP until monitoring the common channel related to the second BWP…The indicator may be transmitted via at least one of synchronization signal block (SSB), master information block (MIB), system information block (SIB) or physical downlink control channel (PDCCH). The indicator may indicate bandwidth size of the second BWP; [0113] According to an embodiment of the present invention, the BWP indicator may consist of Bitmap. Each bit of Bitmap may be mapped to each index. How to map Bitmap to the indexes may be configured by SIB1. For example, as shown in FIG. 10, different BWPs may have different index, i.e. BWP1, BWP2 . . . BWP5.).

Regarding claim 9, Zhang, Su, and Lee disclose the limitations of claim 8 as set forth, and Lee further discloses wherein the indication comprises one or more of an index associated with the first subset of physical resource blocks or a center frequency associated with the first subset of physical resource blocks and a bandwidth associated with the first subset of physical resource blocks (Lee [0113] According to an embodiment of the present invention, the BWP indicator may consist of Bitmap. Each bit of Bitmap may be mapped to each index. How to map Bitmap to the indexes may be configured by SIB1. For example, as shown in FIG. 10, different BWPs may have different index, i.e. BWP1, BWP2 . . . BWP5).  

Regarding claim 10, Zhang, Su, and Lee disclose the limitations of claim 8 as set forth, and Lee further discloses wherein the indication is received via radio resource control signaling, downlink control information, or a medium access control control element ([0103] The active BWP for a Serving Cell is indicated by either RRC (radio resource control) or PDCCH (carrying DCI); [0106] The indicator may be transmitted via at least one of synchronization signal block (SSB), master information block (MIB), system information block (SIB) or physical downlink control channel (PDCCH); [0083] functions of the RRC layer include broadcast of system information.).  

Regarding claim 11, Zhang, Su, and Lee disclose the limitations of claim 1 as set forth, and Zhang further discloses performing a random access channel procedure with the base station based at least in part on the performed cell acquisition, wherein the transitioning to monitoring the first subset of physical resource blocks is based at least in part on the performed random access channel procedure ([0050] After obtaining the MIB, the RMSI and/or the OSI, the UE 115 can perform a random access procedure to establish a connection with the BS 105. After establishing a connection, the UE 115 and the BS 105 can enter a normal operation stage, where operational data may be exchanged.).  

Regarding claim 12, Zhang, Su, and Lee disclose the limitations of claim 1 as set forth, and Zhang further discloses wherein performing the cell acquisition based at least in part on the received synchronization signal comprises: decoding one or more system information blocks, wherein the transitioning to monitoring the first subset of physical resource blocks is based at least in part on the decoding of the one or more system information blocks ([0050] After receiving the PSS and SSS, the UE 115 may receive a MIB, which may be transmitted in the physical broadcast channel (PBCH). The MIB may include system information for initial network access and scheduling information for RMSI and/or OSI; [0088] As described above with respect to FIG. 1, a BS may broadcast system information associated with a network in the form of SSBs (system information blocks). The BWP in which a BS transmits the SSBs may be referred to as the initial active DL BWP.).

Regarding claim 13, Zhang, Su, and Lee disclose the limitations of claim 12 as set forth, and Zhang further discloses performing a random access channel procedure with the base station based at least in part on the transitioning to monitoring the first subset of physical resource blocks ([0050] After obtaining the MIB, the RMSI and/or the OSI, the UE 115 can perform a random access procedure to establish a connection with the BS 105. After establishing a connection, the UE 115 and the BS 105 can enter a normal operation stage, where operational data may be exchanged.).  .
Regarding claim 14, Zhang, Su, and Lee disclose the limitations of claim 1 as set forth, and Lee further discloses transitioning to a radio resource control connected mode or a radio resource control idle mode based at least in part on the performed cell acquisition, wherein the transitioning to monitoring the first subset of physical resource blocks is based at least in part on the radio resource control connected mode or the radio resource control idle mode ([0087] In RRC_CONNECTED, the UE has an RRC connection with the network (i.e. E-UTRAN/NG-RAN). Network-CN connection (both C/U-planes) is also established for UE. The UE AS context is stored in the network and the UE. The RAN knows the cell which the UE belongs to. The network can transmit and/or receive data to/from UE. Network controlled mobility including measurement is also performed.).[AltContent: rect]	Regarding claim 15, Zhang, Su, and Lee disclose the limitations of claim 1 as set forth, and Lee further discloses transitioning from monitoring the first subset of physical resource blocks to monitoring a second subset of physical resource blocks ([0110] The base station (for example, gNB) may periodically transmit a BWP indicator. The BWP indicator may indicate one or more BWPs or indicate bandwidth size of the one or more BWPs. The BWP indicated by the BWP indicator may be treated as newly configured initial BWP; [0114] When UE receives the BWP indicator via SSB, MIB, SIB or PDCCH, the UE may start monitoring a common channel from all indicated BWPs (and initial BWP) to receive the common channel from at least one of indicated BWPs; [0117] In step S1104, the UE may acquire information on multiple BWPs and/or multiple bandwidth sizes of the multiple BWPs via SIB 1. The UE may receive information on second initial BWP and/or an index of bandwidth size of the second initial BWP. In other words, the UE may acquire BWP indicator indicating the second BWP. The BWP indicator indicating the second BWP may be received via the first BWP; [0122] Then, the UE may monitor the BWP(s) indicated by the BWP indicator to receive a paging message in UE's paging occasion; thus, transitioning from monitoring the first set of physical resource blocks to monitoring a first subset of physical resource blocks based on receiving an indicator.).

Regarding claim 16, Zhang, Su, and Lee disclose the limitations of claim 15 as set forth, and Lee further discloses receiving an indication of the second subset of physical resource blocks from the base station, wherein the transitioning to monitoring the second subset of physical resource blocks is based at least in part on the received indication ([0110] The base station (for example, gNB) may periodically transmit a BWP indicator. The BWP indicator may indicate one or more BWPs or indicate bandwidth size of the one or more BWPs. The BWP indicated by the BWP indicator may be treated as newly configured initial BWP; [0114] When UE receives the BWP indicator via SSB, MIB, SIB or PDCCH, the UE may start monitoring a common channel from all indicated BWPs (and initial BWP) to receive the common channel from at least one of indicated BWPs; [0117] In step S1104, the UE may acquire information on multiple BWPs and/or multiple bandwidth sizes of the multiple BWPs via SIB 1. The UE may receive information on second initial BWP and/or an index of bandwidth size of the second initial BWP. In other words, the UE may acquire BWP indicator indicating the second BWP. The BWP indicator indicating the second BWP may be received via the first BWP; [0122] Then, the UE may monitor the BWP(s) indicated by the BWP indicator to receive a paging message in UE's paging occasion; thus, transitioning from monitoring the first set of physical resource blocks to monitoring a first subset of physical resource blocks based on receiving an indicator.).  

Regarding claim 18, Zhang, Su, and Lee disclose the limitations of claim 16 as set forth, and Zhang further discloses wherein the indication comprises one or more of an index associated with the first subset of physical resource blocks or a center frequency associated with the first subset of physical resource blocks and a bandwidth associated with the first subset of physical resource blocks ([0037] In an embodiment, the BS may select a common reference resource block or a starting frequency location for the plurality of resource blocks. The selection may be dependent on guard band requirements for each BWP and/or center frequencies of the channels; [0057] In an embodiment, the configuration 200 may use a common indexing scheme for the PRBs 202. For example, the PRBs 202 may be configured based on a common reference PRB 204, which may be referred to as PRB0. Each BWP 220 may include a group of contiguous PRBs 202 with respect to the common reference PRB 204. As shown, the PRBs 202 are indexed from 0 to N−1 starting from the common reference PRB 204, where N is a positive integer. The value N may be dependent on the BW of the frequency band 210 and the SCS or BW of the PRBs 202. As an example, one UE may be configured with a BWP 220a from PRB 202 indexed 40 to PRB 202 indexed 60, while another UE may be configured with a BWP 220b from PRB 202 indexed 20 to PRB 202 indexed 100.).[AltContent: rect]
Regarding claim 19, Zhang, Su, and Lee disclose the limitations of claim 16 as set forth, and Lee further discloses receiving a grant for wireless communications resources from the base station, wherein the grant includes the indication of the second subset of physical resource blocks (Lee: [0103] A Serving Cell may be configured with one or multiple BWPs. The BWP switching for a Serving Cell is used to activate an inactive BWP and deactivate an active BWP at a time. The BWP switching is controlled by the PDCCH indicating a downlink assignment or an uplink grant, by the bandwidthPartInactivityTimer, or by the MAC entity itself upon initiation of Random Access procedure.).  

Regarding claim 24, Zhang discloses a method for wireless communications at a base station, comprising: 
identifying a first set of physical resource blocks for performing cell acquisition based at least in part on the received synchronization signal ([0036] In an embodiment, the BS may allocate resources in units of frequency interlace. For example, the BS may partition the frequency band into resource blocks, which may be referred to as physical resource blocks (PRBs); [0054] FIG. 2 illustrates a BWP configuration 200…The configuration 200 shows a frequency band 210 including a plurality of PRBs 202…The frequency band 210 may correspond to a system BW (= channel frequency bandwidth) or component carrier BW in a network…The frequency band 210 may be partitioned into a plurality of BWPs 220. The plurality of BWPs 220 may or may not be overlapping… Each BWP 220 may include a group of contiguous PRBs 202 and may be associated with a particular numerology (e.g., subcarrier spacing, cyclic prefix (CP) type) for communications in the BWP 220; [0049] In an embodiment, a UE 115 attempting to access the network 100 may perform an initial cell search by detecting a PSS from a BS 105; thus, the initial bandwidth for cell acquisition may correspond to a first set of PRBs);
identifying a first subset of physical resource blocks and a second subset of physical resource blocks; communicating with the UE based at least in part on the first subset of physical resource blocks; and communicating with the UE based at least in part on data transmitted via a second subset of physical resource blocks [0051] A BS 105 may dynamically assign a UE 115 to operate over a certain BWP (e.g., a certain portion of the system BW) (corresponding to a subset of physical resource blocks). The assigned BWP may be referred to as the active BWP. The UE 115 may monitor the active BWP for signaling information from the BS 105. The BS 105 may schedule the UE 115 for UL or DL communications in the active BWP. The UE may not transmit a PUSCH signal or a PUCCH signal outside an active UL BWP 220; thus, a first dynamically assigned active BWP may correspond to a first subset of PRBs for monitoring signaling information, and a second dynamically assigned active BWP may correspond to a second subset of PRBs for data transmission.).
Zhang further discloses performing an LBT procedure for cell acquisition, in a bandwidth less than the channel frequency bandwidth ([0052] For example, the BSs 105 and the UEs 115 may be operated by multiple network operating entities sharing resources in the shared communication medium and may employ a listen-before-talk (LBT) procedure to reserve transmission opportunities (TXOPs) in the share medium for communications (= cell acquisition in a shared medium). The network 100 may partition the frequency band (= channel frequency bandwidth) into multiple channels, for example, each occupying about 20 megahertz (MHz). A BS 105 may configure a plurality of BWPs, each including one or more of the channels for communications with UEs 115 in the network 100. The BS 105 may configure one of the BWPs as an active BWP for a UE 115. For example, the BS 105 or the UE 115 may perform an LBT on multiple channels in the frequency band (= a first set of PRBs in a first BWP with less bandwidth than a channel frequency bandwidth)  prior to transmitting in the frequency band and may transmit in one or more channels based on the LBT result.).
But Zhang does not explicitly disclose (a) identifying an initial transition of a user equipment (UE) from monitoring a first set of physical resource blocks to monitoring a first subset of physical resource blocks, wherein the first set of physical resource blocks is associated with less bandwidth than a channel frequency bandwidth; and (b) communicating with the UE based at least in part on the first subset of physical resource blocks, wherein the first subset of physical resource blocks is associated with less bandwidth than the first set of physical resource blocks; and (c) transmitting signaling to transition the UE from monitoring the first subset physical resource blocks to monitoring a second subset of physical resource blocks; and communicating with the UE based at least in part on data transmitted via the second subset of physical resource blocks.  
However, in the same filed of endeavor, Su discloses monitoring, by a UE, for synchronization signals when performing an LBT (0137] According to some embodiments, UEs may utilize listen before talk (LBT) techniques, e.g., by searching for sync signals for a certain amount of time before attempting to transmit.). A skilled artisan would have been able to modify the method of Zhang based on this teaching from Su to derive “identifying an initial transition of a user equipment (UE) from monitoring a first set of physical resource blocks to monitoring a first subset of physical resource blocks, wherein the first set of physical resource blocks is associated with less bandwidth than a channel frequency bandwidth”, because the first set of physical resource blocks may be used for cell acquisition, and the first subset of the physical resource blocks may be dynamically assigned as an active bandwidth.

Furthermore, in the same field of endeavor, Lee discloses a method for wireless communications at a base station, comprising: 
identifying an initial transition of a user equipment (UE) from monitoring a first BWP to monitoring a subset of the first BWP, wherein the first subset of BWP is associated with less bandwidth than the first BWP ([0116] In step S1102, the UE in RRC_IDLE or RRC_INACTIVE may search a cell in unlicensed band. The UE may receive MIB and SIB1 in a larger bandwidth of a first initial BWP (e.g. maximum BW size of the first initial BWP) of the cell to camp on the cell. The UE may activate the first initial BWP; [0110] The base station (for example, gNB) may periodically transmit a BWP indicator. The BWP indicator may indicate one or more BWPs or indicate bandwidth size of the one or more BWPs. The BWP indicated by the BWP indicator may be treated as newly configured initial BWP; [0114] When UE receives the BWP indicator via SSB, MIB, SIB or PDCCH, the UE may start monitoring a common channel from all indicated BWPs (and initial BWP) to receive the common channel from at least one of indicated BWPs; [0117] In step S1104, the UE may acquire information on multiple BWPs and/or multiple bandwidth sizes of the multiple BWPs via SIB 1. The UE may receive information on second initial BWP and/or an index of bandwidth size of the second initial BWP. In other words, the UE may acquire BWP indicator indicating the second BWP. The BWP indicator indicating the second BWP may be received via the first BWP; [0122] Then, the UE may monitor the BWP(s) indicated by the BWP indicator to receive a paging message in UE's paging occasion; thus, indicating transitioning from monitoring initial BWP (= the first set of physical resource blocks) to monitoring a second BWP (= a first subset of physical resource blocks).); 
transmitting signaling to transition the UE from monitoring the first subset of BWP to monitoring a second subset of BWP ([0110] The base station (for example, gNB) may periodically transmit a BWP indicator. The BWP indicator may indicate one or more BWPs or indicate bandwidth size of the one or more BWPs. The BWP indicated by the BWP indicator may be treated as newly configured initial BWP; [0114] When UE receives the BWP indicator via SSB, MIB, SIB or PDCCH, the UE may start monitoring a common channel from all indicated BWPs (and initial BWP) to receive the common channel from at least one of indicated BWPs; [0117] In step S1104, the UE may acquire information on multiple BWPs and/or multiple bandwidth sizes of the multiple BWPs via SIB 1. The UE may receive information on second initial BWP and/or an index of bandwidth size of the second initial BWP. In other words, the UE may acquire BWP indicator indicating the second BWP. The BWP indicator indicating the second BWP may be received via the first BWP; [0122] Then, the UE may monitor the BWP(s) indicated by the BWP indicator to receive a paging message in UE's paging occasion.); and
communicating with the UE based at least in part on data transmitted via the second subset of BWP ([0117] the UE may acquire BWP indicator indicating the second BWP. The BWP indicator indicating the second BWP may be received via the first BWP; [0122] Then, the UE may monitor the BWP(s) indicated by the BWP indicator to receive a paging message in UE's paging occasion.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang, based on the above teachings from Su and Lee, to obtain the limitations of claim 24, because each dynamically assigned bandwidth part corresponds to a transition to a new set of physical resource blocks, and each the size of each bandwidth part is configurable. The modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to facilitate transitions among bandwidth parts for UEs with reduced capabilities, achieve load balancing, or for other reasons.

Claims 27-30 and 32 are rejected on the same grounds set forth in the rejection of claims 2, 15, 18, 10, 19, respectively. Claims 27-30 and 32 recite corresponding features to those in claims 2, 15, 18, 10, 19, respectively, from the perspective of a method for a base station.

Claims 34-36 are rejected on the same grounds set forth in the rejection of claims 11-13, respectively. Claims 34-36 recite corresponding features to those in claims 11-13, respectively, from the perspective of a method for a base station.

Claim 37 is rejected following the same rationale as set forth in the rejection of claims 7 and 8. Claim 37 recites corresponding features to those in claims 7 and 8, from the perspective of a method for a base station.

Claims 39-40 are rejected on the same grounds set forth in the rejection of claims 8-9, respectively. Claims 39-40 recite corresponding features to those in claims 8-9, respectively, from the perspective of a method for a base station.

Claim 41-43 are rejected on the same grounds set forth in the rejection of claims 1-2 and 8, respectively. Claim 41-43 recite similar features to those in claims 1-2 and 8, respectively, from the perspective of an apparatus for a UE. Zhang further discloses an apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to perform similar functions ([0064] and Fig. 4: the UE 400 may include a processor 402, a memory 404; [0066] and Fig. 4: The memory 404 may store instructions 406.).

Claims 44-45 are rejected on the same grounds set forth in the rejection of claims 24 and 39, respectively. Claims 44-45 recite similar features as in claims 24 and 39, respectively, from the perspective of an apparatus for a base station. Zhang further discloses an apparatus for wireless communications at a base station, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to perform similar functions ([0070] and Fig. 5: the BS 500 may include a processor 502, a memory 504; [0072] and Fig. 5: The memory 504 may store instructions 506.).

 Claims 3-4 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Su, in view of Lee, and further in view of Jiang et al. (WO 2019154270 A1; hereinafter “Jiang”).

Regarding claim 3, Zhang, Su, and Lee disclose the limitations of claim 2 as set forth, and Zhang further discloses identifying and associating a range of PRB indexes to a particular UE ([0057] In an embodiment, the configuration 200 may use a common indexing scheme for the PRBs 202. For example, the PRBs 202 may be configured based on a common reference PRB 204, which may be referred to as PRB0. Each BWP 220 may include a group of contiguous PRBs 202 with respect to the common reference PRB 204. As shown, the PRBs 202 are indexed from 0 to N−1 starting from the common reference PRB 204, where N is a positive integer. The value N may be dependent on the BW of the frequency band 210 and the SCS or BW of the PRBs 202. As an example, one UE may be configured with a BWP 220a from PRB 202 indexed 40 to PRB 202 indexed 60, while another UE may be configured with a BWP 220b from PRB 202 indexed 20 to PRB 202 indexed 100.).
But Zhang, Su, and Lee do not disclose identifying a hashing function between an index associated with the first subset of physical resource blocks and one or more of an international mobile subscriber identity of the UE or a radio network temporary identifier of the UE, wherein the first subset of physical resource blocks is selected based at least in part on the identified hashing function.
However, in the same field of endeavor, Jiang discloses identifying a hashing function between an index associated with the first subset of physical resource blocks and one or more of an international mobile subscriber identity of the UE or a radio network temporary identifier of the UE, wherein the first subset of physical resource blocks is selected based at least in part on the identified hashing function (P. 8, Lines 28-33: Determining the target transmission resource according to the UE ID calculation of the terminal is specifically: mapping the UE ID to the N sets of downlink BWPs by using a hash function; the UE ID includes an International Mobile Subscriber Identity (IMSI), and a packet domain user temporary Packet-Temporary Mobile Subscriber Identification (P-TMS), Temporary Mobile Subscriber Identification (TMS) or short format; wherein the N sets of downlink BWPs are protocol pre-defined or network device configured.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang, Su, and Lee as applied to claim 2, based on the above teaching from Jiang, to obtain the limitations of claim 3, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by associating a PRB index with a UE ID in order to assign selected PRBs to a specific UE.

Regarding claim 4, Zhang, Su, Lee, and Jiang disclose the limitations of claim 3 as set forth, and Zhang further discloses receiving an indication of the configured BWP ([0057] As an example, one UE may be configured with a BWP 220a from PRB 202 indexed 40 to PRB 202 indexed 60, while another UE may be configured with a BWP 220b from PRB 202 indexed 20 to PRB 202 indexed 100; [0058] In an embodiment, a UE may receive RRC signaling from a BS regarding information associated with the common reference PRB 204 (e.g., PRB0).).  
Furthermore, Jiang discloses receiving an indication of the target resources (P. 8, Lines 21-26: The network device sends an advance indication signal to the terminal on the target transmission resource. The target transmission resource occupies a frequency domain resource of at least one RB, and the frequency domain resource includes: a bandwidth, a bandwidth part, or a channel. The location of the frequency domain may be predefined, network device configuration or reconfigured, or the network device may determine based on the identity information (UE ID) of the terminal.).
A skilled artisan would have been able to apply these teachings to derive “receiving an indication of the hashing function from the base station, wherein the hashing function is identified based at least in part on the received indication”.

Claim 25 is rejected on the same grounds set forth in the rejection of claims 3 and 4. Claim 25 recites corresponding features to those in claims 3 and 4, from the perspective of a method for a base station.

 Claims 5-6, 22-23, 26, 33, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Su, in view of Lee, and further in view of Yi et al. (US 20170311355 A1; hereinafter “Yi”).

Regarding claims 5 and 6, Zhang, Su, and Lee disclose the limitations of claim 2 as set forth. But Zhang, Su, and Lee do not disclose identifying a probability distribution, wherein the first subset of physical resource blocks is randomly selected from the one or more subsets of physical resource blocks based at least in part on the probability distribution; and receiving an indication of the probability distribution, wherein the probability distribution is identified based at least in part on the received indication.  
However, in the same field of endeavor, Yi discloses a UE receiving information about a frequency hopping pattern and determining one or more subsets of physical resource blocks based at least in part on the probability distribution ([0063] Alternatively, SIB may be transmitted without PDCCH. In that case, PDSCH for SIB alone (or a new channel similar to PBCH to carry SIB) may perform frequency hopping based on the predetermined pattern. For example, a cell-specific pattern may be determined based on subframe index or radio frame index and cell ID and random number generation (suggesting a determination based on a probability distribution). More specifically, if a set of subband usable for MTC UEs are predetermined, the hopping pattern may determine a subband index out of potential K subbands.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang, Su, and Lee as applied to claim 2, based on the above teaching from Yi, to obtain the limitations of claims 5 and 6, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to achieve load balancing.

Regarding claims 22 and 23, Zhang, Su, and Lee disclose the limitations of claim 15 as set forth, and Zhang further discloses identifying a frequency hopping configuration wherein the transitioning to monitoring the second subset of physical resource blocks is based at least in part on the frequency hopping configuration ([0090] FIG. 9 illustrates a BWP configuration scheme 900 with frequency-hopping according to some embodiments of the present disclosure; [0091] At time t1, the scheme 900 may configure the primary channel 902 at the channel C0 606 as shown by the configuration 906; [0092] At time t2, the scheme 900 may frequency-hopped the primary channel 902 from the channel C0 606 to the channel C2 606 as shown by the frequency-hopped configuration 908.); and  
receiving an indication of the frequency hopping configuration from the base station, wherein the frequency hopping configuration is identified based at least in part on the received indication ([0093] a BS may signal a primary frequency-hopping pattern (e.g., the frequency-hopping pattern 904) to UEs in a network (= receiving an indication.). 
Furthermore, Lee discloses transitioning to monitoring a second BWP based on receiving a BWP indicator ([0110] The base station (for example, gNB) may periodically transmit a BWP indicator. The BWP indicator may indicate one or more BWPs or indicate bandwidth size of the one or more BWPs. The BWP indicated by the BWP indicator may be treated as newly configured initial BWP.).
But Zhang, Su, and Lee do not explicitly disclose receiving an indication of the frequency hopping configuration from the base station, wherein the frequency hopping configuration is identified based at least in part on the received indication.
However, in the same field of endeavor, Yi discloses a UE receiving an indication of a frequency hopping pattern and determining one or more subsets of physical resource blocks based at least in part on the probability distribution ([0063] Alternatively, SIB may be transmitted without PDCCH. In that case, PDSCH for SIB alone (or a new channel similar to PBCH to carry SIB) may perform frequency hopping based on the predetermined pattern. For example, a cell-specific pattern may be determined based on subframe index or radio frame index and cell ID and random number generation (suggesting a determination based on a probability distribution). More specifically, if a set of subband usable for MTC UEs are predetermined, the hopping pattern may determine a subband index out of potential K subbands.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang, Su, and Lee as applied to claim 15, based on the above teaching from Yi, to derive “identifying a frequency hopping configuration wherein the transitioning to monitoring the second subset of physical resource blocks is based at least in part on the frequency hopping configuration; and receiving an indication of the frequency hopping configuration from the base station, wherein the frequency hopping configuration is identified based at least in part on the received indication”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to achieve frequency hopping gain.

Claim 26 is rejected on the same grounds set forth in the rejection of claims 5 and 6. Claim 26 recites corresponding features to those in claims 5 and 6, from the perspective of a method for a base station.

Claim 33 is rejected on the same grounds set forth in the rejection of claims 22 and 23. Claim 33 recites corresponding features to those in claims 22 and 23, from the perspective of a method for a base station.

Claim 38 is rejected on the same grounds set forth in the rejection of claim 5. Claim 38 recites corresponding features to those in claim 5 from the perspective of a method for a base station.

 Claims 17 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Su, in view of Lee, and further in view of Awadin et al. (US 20220039158 A1; hereinafter “Awadin”).

Regarding claim 17, Zhang, Su, and Lee disclose the limitations of claim 16 as set forth. But Zhang, Su, and Lee do not disclose wherein the indication comprises a group index corresponding to a group of the UE.  
However, in the same field of endeavor, Awadin discloses assigning a group index corresponding to a group of UEs that are grouped based on some criteria so that all the UEs in the group may receive the same indication of assigned subbands ([0164] UEs may be grouped based on some criteria such as their capability, power saving requirement, channel quality, UE location, etc., and all UEs belong to the same group are expected to receive the same indication of the available sub-bands. A UE's group index or indexes may be indicated by a high layer signaling, RRC parameter such as SBgroupID, for example.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang, Su, and Lee as applied to claim 16, based on the above teaching from Awadin, to derive the limitations of claim 17, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by multicasting indication for switching BWP to a group of UEs with similar requirements in order to conserve signaling resources.

Claim 31 is rejected on the same grounds set forth in the rejection of claim 17. Claim 31 recites corresponding features to those in claim 17 from the perspective of a method for a base station.

 Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Su, in view of Lee, and further in view of Ang et al. (US 20190124558 A1; hereinafter “Ang”).

Regarding claim 20, Zhang, Su, and Lee disclose the limitations of claim 15 as set forth, and Lee further discloses BWP switching may be based on a BWP activity timer ([0103] A Serving Cell may be configured with one or multiple BWPs. The BWP switching for a Serving Cell is used to activate an inactive BWP and deactivate an active BWP at a time. The BWP switching is controlled by the PDCCH indicating a downlink assignment or an uplink grant, by the bandwidthPartInactivityTimer, or by the MAC entity itself upon initiation of Random Access procedure.). 
But Zhang, Su, and Lee do not explicitly disclose identifying an active time interval associated with the first subset of physical resource blocks, wherein the transitioning to monitoring the second subset of physical resource blocks is based at least in part on expiration of the active time interval.
However, in the same field of endeavor, Ang discloses switching from an active BWP to a default BWP upon expiration of an active time interval ([0065] In some cases, base station 105 may configure at least one bit of a field in a BWP DCI to indicate selections for activated or deactivated states for a secondary cell and a BWP selection for the base station, and transmit the BWP DCI to UE 115 based on the configuring. In some examples, the configuration may include base station 105 switching to a default BWP based on an expiration of a timer. The timer may be a BWP timer that may be associated with an active duration of a BWP for a primary cell and/or one or more secondary cells. [0129] The default BWP may be configured by base station 205, and may be a zero-BWP, a narrowband BWP, or a wideband BWP.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang, Su, and Lee as applied to claim 15, based on the above further teaching from Lee and the teaching from Ang, to derive the limitations of claim 20, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by switching BWP based on a timer in order to achieve load balancing.

 Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Su, in view of Lee, in view of Ang, and further in view of Yi.

Regarding claim 21, Zhang, Su, Lee, and Ang disclose the limitations of claim 20 as set forth, and Lee further discloses wherein the transitioning to monitoring the second subset of physical resource blocks is based at least in part on the selected second subset of physical resource blocks ([0110] The base station (for example, gNB) may periodically transmit a BWP indicator. The BWP indicator may indicate one or more BWPs or indicate bandwidth size of the one or more BWPs. The BWP indicated by the BWP indicator may be treated as newly configured initial BWP; [0114] When UE receives the BWP indicator via SSB, MIB, SIB or PDCCH, the UE may start monitoring a common channel from all indicated BWPs (and initial BWP) to receive the common channel from at least one of indicated BWPs; [0117] In step S1104, the UE may acquire information on multiple BWPs and/or multiple bandwidth sizes of the multiple BWPs via SIB 1. The UE may receive information on second initial BWP and/or an index of bandwidth size of the second initial BWP. In other words, the UE may acquire BWP indicator indicating the second BWP. The BWP indicator indicating the second BWP may be received via the first BWP; [0122] Then, the UE may monitor the BWP(s) indicated by the BWP indicator to receive a paging message in UE's paging occasion; thus, indicating transitioning from monitoring the first set of physical resource blocks to monitoring a first subset of physical resource blocks based at least in part on the cell acquisition.).
Furthermore, Ang discloses switching from an active BWP to a default BWP upon expiration of an active time interval ([0065] In some cases, base station 105 may configure at least one bit of a field in a BWP DCI to indicate selections for activated or deactivated states for a secondary cell and a BWP selection for the base station, and transmit the BWP DCI to UE 115 based on the configuring. In some examples, the configuration may include base station 105 switching to a default BWP based on an expiration of a timer. The timer may be a BWP timer that may be associated with an active duration of a BWP for a primary cell and/or one or more secondary cells. [0129] The default BWP may be configured by base station 205, and may be a zero-BWP, a narrowband BWP, or a wideband BWP.).
But Zhang, Su, Lee, and Ang do not explicitly disclose identifying a probability distribution based at least in part on expiration of the active time interval; and selecting the second subset of physical resource blocks randomly based at least in part on the probability distribution.  
However, in the same field of endeavor, Yi discloses a UE receiving information about a frequency hopping pattern and determining one or more subsets of physical resource blocks based at least in part on the probability distribution ([0063] Alternatively, SIB may be transmitted without PDCCH. In that case, PDSCH for SIB alone (or a new channel similar to PBCH to carry SIB) may perform frequency hopping based on the predetermined pattern. For example, a cell-specific pattern may be determined based on subframe index or radio frame index and cell ID and random number generation (suggesting a determination based on a probability distribution). More specifically, if a set of subband usable for MTC UEs are predetermined, the hopping pattern may determine a subband index out of potential K subbands.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang, Su, Lee, ad Ang as applied to claim 20, based on a combination of the further teachings from Lee and Ang and the above teaching from Yi, to derive “identifying an active time interval associated with the first subset of physical resource blocks, wherein the transitioning to monitoring the second subset of physical resource blocks is based at least in part on expiration of the active time interval”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to achieve frequency hopping gain.

Response to Arguments
Applicant's arguments have been considered but they are not persuasive or moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the combination of references being used in the current rejection.

Regarding claim 1, the applicant argues (remarks p. 13) that “Lee merely states that
the BWP indicator may "indicate bandwidth size of the second bandwidth part," but whether or not the bandwidth size of the second bandwidth part is larger or smaller than the first bandwidth part is not specified. See Lee ,¶  [0106].”
The examiner respectfully disagrees. Lee also discloses in paragraph [0110] that “when UE in RRC_IDLE or RRC_INACTIVE searches a cell in unlicensed band, the UE may receive MIB and/or SIB1 in a larger bandwidth of an initial BWP (e.g. maximum BW size of the initial BWP) to camp on a cell in unlicensed band”. Thus, the initial BWP (= the first bandwidth part) has the maximum size, and any subsequent or second BWP indicated by the BWP indicator would have less bandwidth than the initial BWP (= the first BWP).

The same reasoning applies to claims 24, 41, and 44 mutatis mutandis. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471